Fried, Frank, Harris, Shriver & Jacobson LLP FRIED FRANK

One New York Plaza

New York, New York 10004
Tel: +1.212.859.8000

Fax: +1.212.859.4000

www. friedfrank.com
Direct Line: +1.212.859.8592
Email: steven.witzel@friedfrank.com
March 4, 2019

BY ECF

The Honorable Laura Taylor Swain
United States District Court
Southern District of New York
United States Courthouse

500 Pearl Street

New York, NY 10007-1312

Re: United States v. Sean Stewart, 1:15-cr-00287-LTS

Dear Judge Swain:

We respectfully request that the Court modify Sean Stewart’s bail conditions to remove
the requirement that his personal recognizance bond be secured. The purpose of this request is to
remove the home of Ryan Stewart, Sean’s brother, as the security for the bond, so that the
property will no longer be encumbered.

On June 27, 2018, Sean Stewart was released on bail under the following conditions:
(1) A $1,000,000 personal recognizance bond, secured by $250,000 worth of cash, property, or
security, to be signed by Defendant and one financially responsible person; (2) Defendant’s
travel is restricted to the continental United States; (3) Defendant must surrender his passport and
make no new applications; (4) Defendant is subject to pretrial supervision; and (5) Defendant is
subject to curfew. ECF No. 268. On August 3, 2018, the Court modified these conditions by
removing the curfew and electronic monitoring requirements. ECF No. 272. Since his release,
Mr. Stewart has complied with all of his bail conditions and pretrial supervision. Both John
Moscato of SDNY Pretrial Services and Amanda Sanchez of EDNY Pretrial Services support
this request. We have also conferred with AUSAs Richard Cooper and Sam Enzer, who have
advised that the United States Attorney’s Office does not object to the requested modification.

Respectfully,

L ZA Z td wer

cc: Richard Cooper, Esq. Steven M. Witzel
Samson Enzer, Esq.

New York * Washington « London « Frankfurt
Fried, Frank, Harris, Shriver & Jacobson LLP is a Delaware Limited Liability Partnership

 
